Citation Nr: 0405543	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  97-06 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
plantar keratosis, pes planus, and metatarsalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty 
including from July 1977 to October 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his increased rating claim 
and has sufficiently notified him of the information and 
evidence necessary to substantiate this claim.

2.  The veteran's service-connected bilateral plantar 
keratosis, pes planus, and metatarsalgia is no more than 
severe in degree.


CONCLUSION OF LAW

A rating in excess of 30 percent for bilateral plantar 
keratosis, pes planus, and metatarsalgia is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Code 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there have been 
significant changes in VA law during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and the implementing regulations apply in the 
instant case.  The veteran was notified of the provisions of 
the VCAA and how it applied to his increased rating claim by 
correspondence dated in May 2003.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that the decision in Pelegrini is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, a claim for a temporary total disability 
rating based on right foot surgery was received on 
December 27, 1994.  In a May 1995 rating decision the AOJ 
granted a temporary total rating effective from December 20, 
1994, until February 1, 1995, when the rating was reduced to 
the pre-surgery rating of 30 percent.  Based upon the receipt 
of additional evidence, the AOJ continued the denial of a 
rating in excess of 30 percent in a September 1996 rating 
action.  Only after that rating action was promulgated did 
the AOJ, in correspondence dated in May 2003 and in a 
June 2003 supplemental statement of the case, provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, No. 01-944, slip 
op. at 13.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on May 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The Court in Pelegrini also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the May 2003 VCAA notice letter that 
was provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The specific language of 38 C.F.R. 
§ 3.159(b)(1) was cited in the June 2003 supplemental 
statement of the case including as to this "fourth 
element."

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  



Background

Service medical records show the veteran sustained a fracture 
to the proximal phalanx of the right 4th toe.  A July 1978 
medical board examination report noted intractable plantar 
keratosis to the 2nd and 4th metatarsals of the right foot and 
the 2nd metatarsal of the left foot and mild bilateral pes 
planus with heel valgus.  The diagnoses included intractable 
plantar keratosis and metatarsalgia.  In a December 1978 
rating decision service connection was established for 
bilateral plantar keratosis, pes planus, and metatarsalgia.  
A 30 percent disability rating was assigned.

VA medical records show the veteran underwent surgical 
treatment for plantar warts under the right 4th metatarsal 
head in 1980, 1982, and 1992.  Reports dated in December 1994 
show he underwent excision of exuberant bone with plantar 
condylectomy for recurrent plantar warts.  A May 1995 rating 
decision granted entitlement to a temporary total rating 
effective from December 20, 1994, and assigned a 30 percent 
rating effective from February 1, 1995.

On VA examination in August 1996 the veteran complained of 
constant foot pain aggravated by walking.  The examiner noted 
the veteran's posture, standing, squatting, supination, 
pronation, and gait were normal.  He had some difficulty in 
rising on the toes of his right foot, but no problems rising 
on the toes of his left foot or on the heels of either foot.  
There was evidence of the loss of longitudinal arch, 
bilaterally.  The function of the feet was within normal 
limits.  There was a scar to the dorsal surface of the right 
foot at the base of the 4th toe.  There were vascular changes 
to the secondary skin and 2 calluses to the plantar surface 
of the ball of the right foot.  X-ray examination revealed 
mild reduction in the angulation of the arch of the feet, but 
no evidence of chronic pes planus.  The diagnoses included 
mild bilateral reduction in the angulation of the arch of the 
foot, mild metatarsalgia, and right foot plantar callous.

In his November 1996 notice of disagreement the veteran 
stated he had been provided over 4 pair of orthopedic shoes 
or appliances since his first surgery in 1981, but that they 
had resulted in no improvement.  He also claimed he 
experienced extreme tenderness to the plantar surfaces and 
had marked displacement.  He reiterated his claim in his 
March 1997 VA Form 9 and in testimony at his personal hearing 
in April 1997.  He also stated he experienced discomfort and 
swelling to the right foot which was not improved by the use 
of orthopedic shoes.  He described his pain as constant and 
stated he could not walk very far because of pain and 
swelling.  He reported he was presently in school studying 
electronics, but that his part-time employment in lawn 
maintenance was limited because of the disorder.

VA medical records dated in March 1997 noted intractable 
plantar keratosis and marked pain with excess pronation 
tenderness to palpation and marked inward rotation.  On VA 
examination in May 1997 the veteran walked with a limp to the 
right side.  Observation of his feet on standing was 
remarkable for increased supination of the forefoot with an 
increased arch and pawing of the 2nd though 5th toes.  
Alignment of the left foot was remarkable only for decreased 
arch.  There was normal inversion of the heels with toe 
raising, but with reluctance to toe raise on the right.  Non-
weightbearing alignment revealed decreased arches.  It was 
noted that the veteran resisted range of motion studies of 
the feet, but with encouragement appeared to have full range 
of motion of the ankle, subtalar, mid-foot, and fore-foot.  
Pawing of the toes was passively correctable on the right 
foot.  Sensation was decreased to the dorsum of the right 
foot, but intact to the left foot.  Pulses were palpable, 
bilaterally.  There were prominent plantar keratoses 
underneath the 2nd and 4th right metatarsal heads that were 
exquisitely tender.  X-rays revealed an increased 4th-5th 
metatarsal angle with some varus of the metatarsophalangeal 
joint, bilaterally.  The diagnoses included right foot 
metatarsalgia and bilateral pes planus.

VA records dated in September 1997 show the veteran 
complained of right foot pain and that he underwent a biopsy 
that revealed plantar veruccal keratosis.  A November 1997 
rating decision granted entitlement to a temporary total 
rating effective from September 2, 1997, and assigned a 30 
percent rating effective from December 1, 1997.  

On VA examination in March 1998 the veteran complained of 
persistent right foot pain and a recurrent right foot lesion 
that required filing and shaving for relief.  He reported he 
experienced swelling to the feet and that his pain was 
aggravated by walking half a block, standing for 15 minutes, 
or lifting more than 15 to 20 pounds.  He stated he wore 
orthopedic shoes and occasionally took over-the-counter 
medication for pain.  The examiner noted the veteran was 
freely ambulatory, but that on close observation he had a 
tendency to favor the left leg on walking or standing.  His 
carriage, posture, and gait were normal.  The feet were equal 
without discrepancy.  There was no evidence of edema, 
erosions, ulcers, hallux valgus, deformities, abduction of 
the forefoot, valgus position of the heels, or toe out gait.  
During the orthostatic position there were signs of moderate 
fallings of the longitudinal arches, bilaterally.  

There were signs of a round, flattened, well-defined 
hyperkeratotic lesion to the right sole at the level of the 
fifth metatarsal distal portion that was very tender to 
finger pressure.  It was noted that the plantar wart was 
superimposed by a scar which most likely exacerbated the pain 
on applied pressure.  There were signs of callosities to the 
medial aspect of the right great toe that were not especially 
tender.  X-ray examination of the feet in weightbearing 
position revealed no evidence of opaque foreign soft tissue 
bodies, acute displaced fractures, dislocations, or 
significant degenerative changes.  There was a mild reduction 
in the arches of the feet, but no frank pes planus findings.  

VA examination in April 1998 revealed a very small, minimally 
tender plantar keratosis overlying the 2nd metatarsal head of 
the left foot.  There was a similar lesion to the 2nd 
metatarsal head and a somewhat tender to palpation, larger 
keratosis to the undersurface of the 4th metatarsal head on 
the right foot.  There was a keratotic lesion over the medial 
aspect of the right great toe and some tenderness to 
palpation over the plantar fascia.  There was evidence of pes 
planus, but a normal arch was recreated on toe raise.  There 
was also a normal inversion of the hindfoot on toe raise and 
the alignment of the hindfoot was normal.  Alignment of the 
forefoot was normal, except for mild pes planus.  Sensation 
was intact throughout.  X-rays were normal, except for slight 
shortening of the 4th metatarsal and slight extension of the 
metatarsal head at the neck.  The examiner's impression was 
intractable plantar keratoses primarily over the 4th 
metatarsal head and neck of the right foot, an intractable 
keratosis to the medial aspect of the great toe, minimal 
tenderness over the 2nd toes, and mild bilateral plantar 
fasciitis.  It was the examiner's opinion that the veteran's 
plantar fasciitis was not significantly disabling, but that 
his plantar keratoses were somewhat painful.  

A June 2001 rating decision extended the temporary total 
rating based on surgical or other treatment necessitating 
convalescence from September 2, 1997, until March 31, 1998.  
The pre-surgery rating of 30 percent for the veteran's 
bilateral foot condition was restored effective April 1, 
1998.

VA examination in August 2001 revealed a painful callus over 
the 4th metatarsal head of the right foot on palpation and a 
minimally tender callus over the 2nd metatarsophalangeal head 
of the right foot.  There was also a mildly tender well-
healed dorsal scar over the 4th metatarsal.  It was noted 
that the veteran could not stand comfortably on his right 
toes, but that there was no evidence of swelling or angular 
deformities to the foot.  There were soft inserts in his 
shoes.  X-rays revealed condylectomy of the lateral aspect of 
the head of the 4th metatarsal of the right foot and evidence 
of a healed fracture over the proximal phalanx of the 4th 
toe.  The examiner stated, in essence, that the veteran's 
painful calluses had not been resolved by surgical treatment 
and that future treatment would be reserved to the use of 
appropriate footwear to cushion the bottom of his foot.  It 
was noted that he was presently able to work intermittently.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2003).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

The Rating Schedule provides disability ratings for acquired 
flatfoot which is pronounced, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation and not improved by orthopedic shoes or 
appliances (bilateral 50 percent, unilateral 30 percent); 
severe, with objective evidence of marked deformity, pain on 
manipulation and use, indication of swelling on use and 
characteristic callosities (bilateral 30 percent, unilateral 
20 percent); moderate, with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis and 
pain on manipulation and use of the feet (bilateral or 
unilateral 10 percent); or mild, with symptoms relieved by 
built-up shoe or arch support (0 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2003).  A 10 percent schedular 
rating is also provided for Morton's disease of the foot if 
there is evidence of either unilateral or bilateral anterior 
metatarsalgia.  38 C.F.R. § 4.71a, Diagnostic Code 5279 
(2003).  

Based upon the evidence of record, the Board finds that a 
rating in excess of 30 percent is not warranted for the 
veteran's bilateral plantar keratosis, pes planus, and 
metatarsalgia.  Medical evidence demonstrates the disorder is 
presently manifested by pain on manipulation and use and 
characteristic callosities, without evidence of a pronounced 
disability of either foot with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  The Board also finds the veteran's claims of 
extreme tenderness to the plantar surfaces and marked 
displacement without improvement from orthopedic shoes are 
not confirmed by objective medical findings.  

With respect to the veteran's complaints of pain, the Court 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
upon functional loss due to pain on use or due to flare-ups 
under §§ 4.40 and 4.45.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
Board finds, however, that Code 5276, acquired flatfoot, does 
not evaluate foot disability with respect to range of motion; 
therefore, sections 4.40 and 4.45, with respect to pain on 
motion, are not applicable.  See Johnson, 9 Vet. App. at 11.

The Board also notes there is no evidence of bilateral weak 
foot, pes cavus, hallux valgus, hallux rigidus, hammer toe, 
malunion or nonunion of the tarsal or metatarsal bones, or 
other foot injuries.  Although the record includes diagnoses 
of metatarsalgia, the symptom manifestations of that disorder 
can not be distinguished from the rating criteria for 
acquired flatfoot.  Metatarsalgia is defined as pain in the 
forefoot in the region of the heads of the metatarsals.  
Stedman's Medical Dictionary 1100 (26th ed. 1995).  It is 
significant to note that the present 30 percent rating under 
the criteria for acquired flatfoot includes consideration of 
pain on manipulation and use.  Therefore, the Board finds 
higher alternative or separate ratings under alternative 
rating criteria are not warranted.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related solely to this service-connected 
disorder, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
plantar keratosis, pes planus, and metatarsalgia is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



